Citation Nr: 1423289	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-49 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee.

3.  Entitlement to an increased evaluation for residuals of left great toe injury, initially evaluated as noncompensable prior to October 18, 2012, and 20 percent thereafter. 

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1975 to  March 1983.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the matter has since been transferred to the RO in Winston-Salem, North Carolina.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issues of increased evaluations for degenerative arthritis of the right knee, degenerative arthritis of the left knee, and residuals of left great toe injury; and a 
TDIU be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for increased evaluations for degenerative arthritis of the right knee, degenerative arthritis of the left knee, and residuals of left great toe injury; and a TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In an October 2013 statement, the Veteran indicated that he was satisfied with the decision regarding his appeal and that he wished to withdraw his appeal.  His representative reiterated this request in a February 2014 Motion to Withdraw Appeal.  Because the Veteran has clearly indicated his wish to withdrawal the issues of increased evaluations for degenerative arthritis of the right knee, degenerative arthritis of the left knee, and residuals of left great toe injury, and a TDIU, there remain no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2013).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee is dismissed.

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee is dismissed.

Entitlement to an increased evaluation for residuals of left great toe injury, initially evaluated as noncompensable prior to October 18, 2012, and 20 percent thereafter is dismissed. 

Entitlement to a TDIU is dismissed.   







____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


